DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/9/2021 has been entered.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 10 and 19, the recited amended “a tenant” of the tiered storage system, one of ordinary skill in the art would not have known the metes and bounds of this 
Further, the relationship of triggering condition with a storage tier or a tenant, would not have been known to one of ordinary skill in the art.  Specifically, the claim does not show metes and bounds of the relationship – as to how a triggering condition is associated with a storage tier or a tenant.  For example, if a tenant is a human user but the storage tier is physical structure storage, then how would a triggering condition be associated with the tier or tenant in the alternate.

	Claims 2-9, 11-18, and 22 are rejected based on dependency from claims 1, 10 and/or 19.

Claim 22 recites the limitation "the extracted notification".  There is insufficient antecedent basis for this limitation in the claim.

	Claim 10 recites “a system”, but then recited “the method comprising”.  One of ordinary skill in the art would not have known the metes and bounds of whether this is a system claim or a method claim.  There is no antecedent basis for “the method”.  Under one scenario, this is a system claim, but under another scenario, this is a method claim.  
Correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1,5,8,9,10,14,17,18,19, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of  Boss (US 20070011420) and further in view of McKay (US 20180025403) and Bolik (US 20160299711)

Claim 1.    Hayakawa discloses a method for allocating cloud resources in a cloud computing system based on tiered storage data movement (e.g., tiers of a tiered real storage area pool to a volume, migrating and relocating data within the volume between the plurality of tiers, para 0010, network, para 0048, Fig. 1), the method comprising:

transmitting a request to the tiered storage system to provide a notification of a data movement initiated by a tiered storage system (e.g., tier information acquisition program 401 requests tier transmission information 601 from the block storage apparatus 103, 0074; host apparatus 101 acquires the information on the tier to which the access destination address area belongs, and performs the I/O control in accordance therewith, to thereby realize more appropriate I/O control, 0099, 0139; The tier information acquisition program 401 designates the virtual volumes to request the tier information transmission program 501 of the block storage apparatus 103 for the tier transmission information, 0145) (further, e.g., the host apparatus 101 issues the request to the block storage apparatus 103 in order to update the tier 
information 402, 0179-183 Fig. 24), wherein:



receiving the notification from the tiered storage system (e.g., the tier information transmission program 501 of the block storage apparatus 103 transmits the tier transmission information 601 to the host apparatus 101, 0074, Fig. 6; tier information transmission program 501 has a function of returning the information relating to the tiers on the block storage apparatus 103 in response to a query made by another program.  The I/O control program 404 uses the acquired information on an access destination tier to perform the I/O control for the access destination, 0076);

identifying, using the received notification, a hosted computing environment having a volume associated with the data movement (e.g.,. migrating and relocating data within the volume between the plurality of tiers, 0010; tier information acquisition program 401 identifies the virtual page within the access destination address area from the information on the access destination address area acquired from the I/O control program 404, and further identifies the tier to which an access destination virtual page belongs by referring to the tier transmission information 601, 0075, Fig. 9); (e.g., host apparatus 101 and the block storage apparatus 103 are communicably coupled to one another through the data network 102, para 0049; data network 102 may be a local area network (LAN) or a wide area network (WAN).  The data network 102 may be a wired network or a wireless network., para 0052).

Hayakawa does not disclose, but Boss  discloses
	the notification comprises a first indication of a condition for initiating the data movement, the condition comprises a second indication that a utilization of the tiered storage system exceeds a subscribed utilization level (e.g., analysis module 212 comprise use threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis 
	determining that the condition for initiating the data movement is satisfied; based on the determination that the condition is satisfied (e.g., controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030, 0036 Fig. 2 and 3).
	determining whether to change an allocation of resources to the hosted computing environment; and changing the allocation of resources to the hosted computing environment response to determining to change the allocation of resources to the hosted computing environment (e.g., By examining historical and current trends in usage, reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data may form a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, time of modification, file size, length of time to perform certain operations (read, write, modify, etc.), and frequency of access over time. also monitor where the file is located, special access requirements arising from application functional requirements, performance requirements, and so forth, para 0029; Boss discloses memory migration system monitoring usage by applications to monitor the frequent transfer of data between hard drive in tier 1 and cache, including file access rates and provides data to analysis module (0028);  Additionally, Boss discloses statistics show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory. Usage statistics show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory (0029). monitored access is evaluated to determine an optimal distribution of the application programs data, typically stored in files, among the plurality of memory storage devices (0015).  By examining historical and current trends in usage, embodiments may reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data forms a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, and frequency of access over time (0029).   Analysis module 212 analyzes usage data determined by usage monitor 208.  analysis module 212 determines that files of a monitored application should be transferred to a remote disk in tier 2 because frequency of file usage is low or a file has become dormant for a considerable length of time (0030).


	the request contains a plurality of criteria including the data movement direction and the frequency of data movement from a storage tier having a first performance level to a storage tier having a second performance level (e.g., Analysis module 212 may obtain analysis parameters by way of a user interface 216, 0030; frequency of file usage, 0030; SLA, 0032; enables user input of threshold and control parameters to analysis module 212, 0035, 0037).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss, providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007).

Hayakawa in view of Boss does not disclose, but McKay discloses
	a tenant of the tiered storage system; tenant based (e.g., multi-tenant environment, 0064; multi-tiered system, 0062);  
	tenant based, wherein the tenant based condition is a condition that is triggered in response to a tenant action of the cloud computing system (e.g., to platforms and techniques for allocating multiple storage to computing units arranged in a network topology.  The record of multiple storage use across a dynamically shifting sequence of provisioning clouds selected from a set of marketplace clouds, para 0060; copy data in parallel to multiple classes or tiers of storage, 0062; transfer, 0044 Fig. 5);
	by the cloud computing system in response to the movement (e.g., information to define policies for the movement of data into, among, and from the backend systems and tiers of storage devices, 0062; a cross-cloud vendor mapping service, 0060; a plurality of block allocators recording which blocks of the 
multi-tier data structure are in use).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with McKay, providing the benefit of By installing the software agent developed by the applicant N2S on resellers and companies' computers and servers located in the hierarchical network topology, the storage Marketplace is made visible and accessible to such nodes (see McKay, 0034) and allocating pricing and storage for a plurality of resellers and companies with scalability and diminution in the successive tiered hierarchy of the said resellers and companies set up in a logical tree network topology (0037).

Hayakawa in view of Boss and McKay does not disclose, but Bolik discloses

	the notification further comprising an indication of the blocks, storage tiers and the changes in the performance level associated with the data movement (e.g., triggered to 
perform an optimization analysis either through specific invocation by the user, or through automatic detection that a target response time is being violated for one or more volumes, … different pool, para 0034; in view of Hayakawa’s disclosure of returning the information on the tiers in response to a query made from the external/another program, 0076).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with McKay, with Bolik, providing the benefit of optimum storage volume placement (0001) for tiers of storage (0003), non-disruptive volume migration (see Bolik, 0035), the analysis is performed by finding an optimal set of volume placements within the candidate pools, such that the target response times are met (0036).

Claim 5.    Hayakawa discloses wherein the resources include at least one of allocated memory, processing resource, and communication bandwidth (e.g., the storage areas are allocated to a virtual volume VVOL(1) 606 from Tier1 (303) and Tier2 (304), 0071, Fig. 6).



Claim 9.  Hayakawa does not disclose, but Boss discloses
wherein changing the allocation of resources includes notifying a service associated with the hosted computing environment to cause the service to change the allocation of resources (e.g., An analysis component determines from the monitored access and service level specifications a reallocation of data among the plurality of memory storage units, 0008).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss, providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007).

Claim 22.   Hayakawa discloses
	wherein the identifying of the hosted computing environment is performed from the extracted notification using a data structure that maps blocks of a logical volume for the cloud computing system to one or more virtual volumes allocated to the hosted computing environment based on the received data packets, and (e.g., operations of the I/O control program 404, the tier information acquisition program 401, and the tier information transmission program 501.  the host apparatus 101 accesses a virtual volume VVOL(0) 605.  The storage areas are allocated to the virtual volume VVOL(0) 605 from Tier1 (303) and Tier2 (304).  In the same manner, the storage areas are allocated to a virtual volume VVOL(1) 606 from Tier1 (303) and Tier2 (304)., para 0071 Fig. 6).



Hayakawa does not disclose, but Boss  discloses
	wherein the extracted notification includes an indication of blocks moved, a condition or reason for initiating the data movement, and information associated with performance of storage tiers of the tiered storage system involved in the data movement (e.g., historical and current trends in usage, may reallocate memory efficiently and automatically, usage statistics may show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory, 0029; analysis module 212 may determine that files of a monitored application should be transferred to a remote disk in tier 2 because frequency of file usage is low or a file has become dormant for a considerable length of time., 0030).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss , providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007).

Claim 10. Hayakawa discloses a system for allocating cloud resources in a cloud computing system based on tiered storage data movement (e.g., tiers of a tiered real storage area pool to a volume, migrating and relocating data within the volume between the plurality of tiers, para 0010, network, para 0048, Fig. 1), the method comprising:
one or more computing nodes having a memory and a processor (e.g., host apparatus 101 of this embodiment is a computer, and includes a CPU 201 being a processor, a memory 202, 0054, Fig. 2) and 


transmit a request to a tiered storage system to provide a notification of a data movement initiated by a tiered storage system (e.g., tier information acquisition program 401 requests tier transmission information 601 from the block storage apparatus 103, 0074; host apparatus 101 acquires the information on the tier to which the access destination address area belongs, and performs the I/O control in accordance therewith, to thereby realize more appropriate I/O control, 0099; The tier information acquisition program 401 designates the virtual volumes to request the tier information transmission program 501 of the block storage apparatus 103 for the tier transmission information, 0145), wherein:

the data movement comprises moving data associated with the cloud computing system from a first storage tier to a second storage tier (e.g., when the hierarchical control program 502 finishes data relocation processing by the inter-tier data migration within the virtual volume (2401), the migration notification program 505 transmits a migration (data relocation) finish notification to the management server apparatus, 0175, Fig. 24), and
receive the notification from the tiered storage system (e.g., the tier information transmission program 501 of the block storage apparatus 103 transmits the tier transmission information 601 to the host apparatus 101, 0074, Fig. 6; tier information transmission program 501 has a function of returning the information relating to the tiers on the block storage apparatus 103 in response to a query made by another program.  The I/O control program 404 uses the acquired information on an access destination tier to perform the I/O control for the access destination, 0076);
identify, using the received notification, a hosted computing environment having a volume associated with the data movement (e.g.,. migrating and relocating data within the volume between the plurality of tiers, 0010; tier information acquisition program 401 identifies the virtual page within the access destination address area from the information on the access destination address area acquired from the I/O control program 404, and further identifies the tier 

Hayakawa does not disclose, but Boss  discloses
	the condition comprises an indication that a utilization of the tiered storage system exceeds a subscribed utilization level (e.g., analysis module 212 comprise use threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030 Fig. 2 and 3).
	determining that a condition for initiating the data movement is satisfied; based on the determination that the condition is satisfied (e.g., controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030, 0036 Fig. 2 and 3).
	determine whether to change an allocation of resources to the hosted computing environment; and change the allocation of resources to the hosted computing environment response to determining to change the allocation of resources to the hosted computing environment (e.g., By examining historical and current trends in usage, reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data may form a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, time of modification, file size, length of time to perform certain operations (read, write, modify, etc.), and frequency of access over time. also monitor where the file is located, special access requirements arising from application functional requirements, performance requirements, and so forth, para 0029; Boss discloses memory migration system monitoring usage by applications to monitor the frequent transfer of data between hard drive in tier 1 and cache, including file access rates and provides data to analysis module (0028).  Additionally, Boss discloses statistics show that certain files are being accessed from one tier of memory often enough to justify transferring the file to a higher tier of memory. Usage statistics show that certain files are being accessed so infrequently as to justify storing them in a lower tier of memory (0029). monitored access is evaluated to determine an optimal distribution of the application programs data, typically stored in files, among the plurality of memory storage devices (0015).  By examining historical and current trends in usage, embodiments may reallocate memory efficiently and automatically. monitor and 
	determining that a tiered storage system initiated a movement of data blocks associated with the cloud computing system (e.g., auto-migration among memory devices, automatically transferred from one storage device to another to achieve optimal allocation, 0008 0015; threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, para 0030; reallocation according to a change in SLA.. service level data store 210 may be occasionally updated when a change in service level specifications occurs, 0032; administrator may therefore intervene to allocate memory for user-directed purposes.  These user-directed changes may be made subject to automatic migration determined by analysis module 212 or may, in some embodiments or modes of operation, override the migration decisions of analysis module 212, 0035; Memory transfer controller 214 may trigger or issue a write signal to transfer data from a higher memory tier to a lower memory tier and may trigger or issue a read signal to transfer data from a lower tier to a higher tier, 0036).
	the request contains a plurality of criteria including the data movement direction and the frequency of data movement from a storage tier having a first performance level to a storage tier having a second performance level (e.g., Analysis module 212 may obtain analysis parameters by way of a user interface 216, 0030; frequency of file usage, 0030; SLA, 0032; enables user input of threshold and control parameters to analysis module 212, 0035, 0037).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss , providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007).

Hayakawa in view of Boss does not disclose, but McKay discloses
	a tenant of the tiered storage system; tenant based (e.g., multi-tenant environment, 0064; multi-tiered system, 0062);  
	tenant based, (e.g., to platforms and techniques for allocating multiple storage to computing units arranged in a network topology.  The record of multiple storage use across a dynamically shifting sequence of provisioning clouds selected from a set of marketplace clouds, para 0060; copy data in parallel to multiple classes or tiers of storage, 0062; transfer, 0044 Fig. 5);

	, by the cloud computing system in response to the movement (e.g., information to define policies for the movement of data into, among, and from the backend systems and tiers of storage devices, 0062; a cross-cloud vendor mapping service, 0060; a plurality of block allocators recording which blocks of the 
multi-tier data structure are in use).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with McKay, providing the benefit of By installing the software agent developed by the applicant N2S on resellers and companies' computers and servers located in the hierarchical network topology, the storage Marketplace is made visible and accessible to such nodes (see McKay, 0034) and allocating pricing and storage for a plurality of resellers and companies with scalability and diminution in the successive tiered hierarchy of the said resellers and companies set up in a logical tree network topology (0037).

Hayakawa in view of Boss and McKay does not disclose, but Bolik discloses

	the notification further comprising an indication of the blocks, storage tiers and the changes in the performance level associated with the data movement (e.g., triggered to 
perform an optimization analysis either through specific invocation by the user, or through automatic detection that a target response time is being violated for one or more volumes, … different pool, para 0034; in view of Hayakawa’s disclosure of returning the information on the tiers in response to a query made from the external/another program, 0076).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with McKay, with Bolik, providing the benefit of optimum storage volume placement (0001) for tiers of storage (0003), non-disruptive volume migration (see Bolik, 0035), the analysis is performed by finding an optimal set of volume placements within the candidate pools, such that the target response times are met (0036).


Claim 14 is rejected for reasons similar to claim 5 having similar limitations (see above).
Claim 17 is rejected for reasons similar to claim 8 having similar limitations (see above).
Claim 18 is rejected for reasons similar to claim 9 having similar limitations (see above).

Claim 19.    Hayakawa discloses a computer program product for allocating cloud resources in a cloud computing system based on tiered storage data movement, the computer program product including a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se (e.g., tiers of a tiered real storage area pool to a volume, migrating and relocating data within the volume between the plurality of tiers, para 0010, network, para 0048, Fig. 1; processing performed by a computer, an information processing device, or a system, para 0042), the program instructions executable by a processing circuit to cause the processing circuit to perform a method comprising:

transmitting a request to a tiered storage system to provide a notification of a data movement initiated by a tiered storage system (e.g., tier information acquisition program 401 requests tier transmission information 601 from the block storage apparatus 103, 0074; host apparatus 101 acquires the information on the tier to which the access destination address area belongs, and performs the I/O control in accordance therewith, to thereby realize more appropriate I/O control, 0099; The tier information acquisition program 401 designates the virtual volumes to request the tier information transmission program 501 of the block storage apparatus 103 for the tier transmission information, 0145), wherein:
the data movement comprises moving data associated with the cloud computing system from a first storage tier to a second storage tier (e.g., when the hierarchical control program 502 finishes data relocation processing by the inter-tier data migration within the virtual volume (2401), the migration notification program 505 transmits a migration (data relocation) finish notification to the management server apparatus, 0175, Fig. 24), and
receiving the notification from the tiered storage system (e.g., the tier information transmission program 501 of the block storage apparatus 103 transmits the tier transmission information 601 to the host apparatus 101, 0074, Fig. 6; tier information transmission program 501 has a function of returning the information relating to the tiers on the block storage apparatus 103 in response to a query made by another program.  The I/O control program 404 uses the acquired information on an access destination tier to perform the I/O control for the access destination, 0076);

the cloud computing system is tenant of the tiered storage system (e.g., host apparatus 101 and the block storage apparatus 103 are communicably coupled to one another through the data network 102, para 0049; data network 102 may be a local area network (LAN) or a wide area network (WAN).  The data network 102 may be a wired network or a wireless network., para 0052).

Hayakawa does not disclose, but Boss discloses
	the condition comprises an indication that a utilization of the tiered storage system exceeds a subscribed utilization level (e.g., analysis module 212 comprise use threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030 Fig. 2 and 3).
	determining that a condition for initiating the data movement is satisfied; based on the determination that the condition is satisfied (e.g., controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, 0029, 0030, 0036 Fig. 2 and 3).
	determining whether to change an allocation of resources to the hosted computing environment; and changing the allocation of resources to the hosted computing environment response to determining to change the allocation of resources to the hosted computing environment (e.g., By examining historical and current trends in usage, reallocate memory efficiently and automatically. monitor and maintain historical information concerning file usage.  Historical data may form a baseline against which to compare current usage trends.  Examples of trending metrics comprise last access time, time of modification, file size, length of time to perform certain operations (read, write, modify, etc.), and frequency of access over time. also monitor where the file is located, special access requirements arising from application 
	determining that a tiered storage system initiated a movement of data blocks associated with the cloud computing system (e.g., auto-migration among memory devices, automatically transferred from one storage device to another to achieve optimal allocation, 0008 0015; threshold parameters for each tier of memory.  Usage below a given threshold may prompt analysis module 212 to send a control signal to transfer controller 214 to direct transfer of files from one tier of memory to a lower tier of memory, para 0030; reallocation according to a change in SLA.. service level data store 210 may be occasionally updated when a change in service level specifications occurs, 0032; administrator may therefore intervene to allocate memory for user-directed purposes.  These user-directed changes may be made subject to automatic migration determined by analysis module 212 or may, in some embodiments or modes of operation, override the migration decisions of analysis module 212, 0035; Memory transfer controller 214 may trigger or issue a write signal to transfer data from a higher memory tier to a lower memory tier and may trigger or issue a read signal to transfer data from a lower tier to a higher tier, 0036).


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, with Boss , providing the benefit of automatic controlled memory migration (see Boss, 0001), from one memory system to another with little or no disruption of application program use (0006) based on service level specification (0007).

Hayakawa in view of Boss does not disclose, but McKay discloses
	a tenant of the tiered storage system; tenant based (e.g., multi-tenant environment, 0064; multi-tiered system, 0062);  
	tenant based (e.g., to platforms and techniques for allocating multiple storage to computing units arranged in a network topology.  The record of multiple storage use across a dynamically shifting sequence of provisioning clouds selected from a set of marketplace clouds, para 0060; copy data in parallel to multiple classes or tiers of storage, 0062; transfer, 0044 Fig. 5);
	, by the cloud computing system in response to the movement (e.g., information to define policies for the movement of data into, among, and from the backend systems and tiers of storage devices, 0062; a cross-cloud vendor mapping service, 0060; a plurality of block allocators recording which blocks of the 
multi-tier data structure are in use).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence 

Hayakawa in view of Boss and McKay does not disclose, but Bolik discloses
the notification comprises an indication of a triggering condition associated with a storage tier or a tenant of the tiered storage system that caused the storage system to initiate the data movement (e.g., the storage management software 110 may be configured to request the information from each application (such as application 112) at initial application launch, and to store updated information whenever changes occur.  Background messaging may also be used to transmit information from an application to the storage management software 110. Information may also be transmitted to the storage management software 110 through a messaging capability provided through application integration middleware, 0031); and
	the notification further comprising an indication of the blocks, storage tiers and the changes in the performance level associated with the data movement (e.g., triggered to 
perform an optimization analysis either through specific invocation by the user, or through automatic detection that a target response time is being violated for one or more volumes, … different pool, para 0034; in view of Hayakawa’s disclosure of returning the information on the tiers in response to a query made from the external/another program, 0076).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and .


5.	Claims 2,11 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of Boss (cited above) and McKay (cited above) and Bolik (cited above) and further in view of Vasavi (US 20140032872, pub 2014)

Claim 2.     Hayakawa in view of Boss and McKay and Bolik, does not disclose, but Vasavi discloses wherein the request includes the first criteria for providing the notification, the criteria being based on whether the first storage tier is able to record and read data faster than the second storage tier (e.g., analyze any type and/or number of the plurality of servers to enable an effective storage recommendation relating to a desired criteria for the recommendation and/or corresponding to a particular datacenter configuration (e.g., type and/or number of the plurality of servers); analyze a plurality of servers (e.g., a plurality of cloud servers) and provide a storage recommendation based on criticality, 0049; a notification is provided (e.g., via the graphical user display) when the user selects one of the number of selectable available storage volumes from a first available tier rather than selecting one of the number of selectable available volumes of a second tier (e.g., which has a lower cost of storage compared to the first tier), 0039).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, and Boss and McKay and Bolik with Vasavi, providing the benefit of enables both efficient and/or real-time criticality based storage of data (e.g., the number of CIs) on the number of selectable available storage 

Claim 11 is rejected for reasons similar to claim 2 having similar limitations (see above).

6.	Claims 3,4,12,13 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of Boss (cited above) and McKay (cited above) and Bolik (cited above) and further in view of Kaneko (US 20130297903, pub 2013)

Claim 3.    Hayakawa in view of Boss and McKay and Bolik does not disclose, but Kaneko discloses
 wherein the request includes a second criteria for providing the notification, the criteria being based on aggregate characteristics of the data movement (e.g., acquired performance information, and when a sign of the VM movement or the page movement is detected based on the calculated predicted performance information, notifying the data movement overall control program 2670 of the sign, para 0107, Fig. 22-23).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, Boss and McKay, and Bolik with Kaneko, providing the benefit of controlling movement of data in a virtualized server environment (see Kaneko, 0001) when host computer controls the data movement  to improve performance of the computer (0010), improve the cases that cause the problems when a plurality of data movement entities, such as the storage apparatuses and the host computers, attempt to move data without taking the other data movement entities into account (0055).

Claim 4.    Hayakawa in view of Boss and McKay and Bolik does not disclose, but Kaneko discloses
wherein the aggregate characteristics is at least one of:

a data movement of data associated with a set of hosted computing environments from a first storage system to a second storage system (e.g., the host computer performs data movement of VM based on a data movement rule managed by the host computer to improve the performance of access by VM, 0050; the page movement control program 
3330 transmits a sign of the page movement to the data movement overall control program 2670 of the management computer 2500, 0079; data movement rule include VM movement caused by the VM movement rule and page movement caused by the page movement rule, 0111, 0113).
It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, Boss, and McKay and Bolik with Kaneko, providing the benefit of controlling movement of data in a virtualized server environment (see Kaneko, 0001) when host computer controls the data movement  to improve performance of the computer (0010), improve the cases that cause the problems when a plurality of data movement entities, such as the storage apparatuses and the host computers, attempt to move data without taking the other data movement entities into account (0055).

Claim 12 is rejected for reasons similar to claim 3 having similar limitations (see above).
Claim 13 is rejected for reasons similar to claim 4 having similar limitations (see above).

7.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of Boss (cited above) and McKay (cited above) and Bolik (cited above) and further in view of Gupta (US 7702779, issued 2010)

Claim 6.    Hayakawa in view of Boss and McKay and Bolik does not disclose, but Gupta discloses 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, Boss and McKay and Bolik with Gupta, providing the benefit of better balance load or in response to failures (see Gupta, col 9:10-15).

Claim 15 is rejected for reasons similar to claim 6 having similar limitations (see above).

8.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US 20130346688, pub 2013) in view of Boss (cited above) and McKay (cited above) and Bolik (cited above) and further in view of Antony (US 20160085481, pub 2016)

Claim 7.    Hayakawa in view of Boss, and McKay and Bolik does not disclose, but Antony discloses wherein changing the allocation of resources includes suspending execution of the hosted computing environment (e.g., when a VM is suspended, 0004, 0015).
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server as disclosed by Hayakawa, and Boss and McKay and Bolik with Antony, providing the benefit of improved storage tiering mechanism in virtualized environments (see Antony, 0004).

Claim 16 is rejected for reasons similar to claim 7 having similar limitations (see above).

Response to Arguments
Applicant's arguments filed 4/9/2021 have been fully considered but they are not persuasive. 
For claims 1, 10 and 19, Argues that the cited references does not disclose the amended limitations related to a triggering condition associated with the storage tier or a tenant of the tiered storage system.  The Office disagrees.

Hayakawa in view of Boss and McKay does not disclose, but Bolik discloses
the notification comprises an indication of a triggering condition associated with a storage tier or a tenant of the tiered storage system that caused the storage system to initiate the data movement (e.g., the storage management software 110 may be configured to request the information from each application (such as application 112) at initial application launch, and to store updated information whenever changes occur.  Background messaging may also be used to transmit information from an application to the storage management software 110. Information may also be transmitted to the storage management software 110 through a messaging capability provided through application integration middleware, 0031); and
	the notification further comprising an indication of the blocks, storage tiers and the changes in the performance level associated with the data movement (e.g., triggered to 
perform an optimization analysis either through specific invocation by the user, or through automatic detection that a target response time is being violated for one or more volumes, … different pool, para 0034; in view of Hayakawa’s disclosure of returning the information on the tiers in response to a query made from the external/another program, 0076).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the migrating data of tiers in a network, and providing notification of migration to a management server, returning the information on the tiers in response to a query made from the external/another program, 0076 as disclosed by Hayakawa and reallocation of Boss’ disclosure to monitor usage of each tier of memory for service level specification to influence whether to direct a memory migration (0008-0009, 0033) and monitoring frequency of transfer between hard drive and cache and provides that to the analysis module, with McKay, with Bolik, providing the benefit of optimum storage volume placement 

	Applicant argues that Boss does not disclose initiating a movement/initiated by a tiered storage system.    The Office disagrees.  Boss discloses Data is automatically transferred between multiple memory storage devices to achieve an allocation of the data among the plurality of multiple storage devices according to the determined change in memory allocation (0007, 0015).

	Applicant’s arguments for dependent claims 2-9, 11-18 and 22 are based on dependency from claims 1, 10 and 19 (addressed above).
	New claim is rejected above.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GAUTAM SAIN/Primary Examiner, Art Unit 2135